Citation Nr: 0916944	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  08-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for an eye disorder, to 
include iritis.


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran served on active duty from June 1985 to October 
2006.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2007 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Huntington, West Virginia, which, in pertinent part, denied 
the above noted claims.  The rating decision also denied 
entitlement to service connection for a low back strain, 
hypertension, and depression, and the Veteran also appealed 
those denials.  A January 2008 rating decision granted 
service connection for those disorders and, except for the 
hypertension, assigned an initial evaluation of 10 percent 
each, effective November 2006.  A noncompensable evaluation 
was assigned for the hypertension.

The April 2007 rating decision denied service connection for 
a throat disorder as well, and while the Veteran appealed, he 
did not perfect the appeal of that claim, as he noted on his 
Substantive Appeal (VA Form 9) that he only appealed the 
hemorrhoid and eye disorder claims.  Neither did he appeal 
the initial ratings or effective dates assigned for the back, 
depression, and hypertension disorders.  Thus, the noted 
claims are deemed resolved, are not before the Board, and 
will not be addressed in the decision below.  See 38 C.F.R. 
§ 20.200 (2008).

The case was certified to the Board by the Pittsburgh, 
Pennsylvania RO.


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows no 
currently diagnosed hemorrhoid disorder.

2.  The preponderance of the probative evidence shows no 
currently diagnosed residuals of an eye disorder, to include 
iritis.


CONCLUSIONS OF LAW

1.  A disability due to chronic hemorrhoids was not incurred 
or aggravated inservice.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  A disability due to a chronic eye disorder, including 
iritis, was not incurred or aggravated inservice.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
November 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, what 
part VA will attempt to obtain, and how disability ratings 
and effective dates are assigned in the event service 
connection is granted.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  Following receipt of fully compliant notice 
prior to the initial decision, he was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
Further, a Decision Review Officer reviewed the claims on a 
de novo basis, as noted in the statement and supplemental 
statement of the case.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication, and the 
Board may address the merits of the appeal.  See 38 C.F.R. 
§ 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability, and evidence of a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Analysis

Service treatment records note the Veteran's treatment for 
external hemorrhoids in the 1997.  Significantly, a May 2006 
examination for retirement noted no hemorrhoids or eye 
abnormality, other than refractive error and hyperopia.  An 
August 2006 emergency department entry, however, noted 
diagnoses of iritis and glaucoma.

The December 2006 ophthalmology examination report notes the 
Veteran's uncorrected visual acuity as 20/80 bilaterally.  
Notably, best corrected visual acuity as 20/20 bilaterally.  
Fundus examination was normal, and Goldman visual field 
demonstrated normal visual fields bilaterally, with no 
clinically significant constriction.  Intraocular pressure 
was within normal limits bilaterally.  Best corrected far 
vision was no worse than 5/200 bilaterally.  The eyes did not 
reveal diplopia or keratoconus.  The examiner found no iritis 
in either eye.  The only diagnoses rendered were hyperopia 
and astigmatism.

The January 2007 VA fee-basis examination report notes the 
rectal examination noted no evidence of ulceration, fissures, 
or reduction of lumen.  No hemorrhoids were detected.  The 
examiner did not diagnose hemorrhoids, and there were no 
clinical findings on which to base a diagnosis.  Thus, there 
is no evidence of a current disorder to which service 
connection may apply.

The Veteran asserted in his Notice of Disagreement that he 
still experienced chronic pain during bowel movements due to 
internal and external hemorrhoids two to three times a year.  
The Board acknowledges the Veteran's assertions, but is 
constrained to apply the governing law and regulations.  
While a veteran may well have been treated for an illness or 
disorder during active service, it is not the event of in-
service treatment that is service connected but any diagnosed 
chronic residuals of the illness or disorder.

Objective findings at a VA clinical examination were negative 
for the presence of hemorrhoids or any pertinent 
symptomatology.  With regard to the first evidentiary showing 
for service connection, Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.

The same is true for the eye disorder.  An ophthalmology 
examination found no active pathology, other than congenital 
disorders, astigmatism and hyperopia, which are not subject 
to service connection.  See 38 C.F.R. § 3.303(c).  As a 
result, all indications are that the August 2006 iritis was 
an acute and transitory infection that resolved without any 
chronic residuals.  

Thus, the Board is constrained to find the preponderance of 
the evidence is against the claims.  38 C.F.R. § 3.303.  The 
benefits sought on appeal are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  38 C.F.R. § 3.102.


ORDER


Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for an eye disorder, to 
include iritis, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


